                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Katie Webster,                               )
                                             )
               Plaintiff,                    )       ORDER ADOPTING STIPULATION
                                             )       OF DISMISSAL WITH PREJUDICE
       vs.                                   )
                                             )
Schweigert Klemin & McBride, P.C.,           )       Case No. 1:18-cv-164
                                             )
               Defendant.                    )


       On May 7, 2019, the parties filed a Stipulation of Dismissal with Prejudice. The Court

ADOPTS the parties’ stipulation (Doc. No. 25) and DISMISSES the above-entitled action with

prejudice. Each party shall bear its own costs and fees.

       IT IS SO ORDERED.

       Dated this 13th day of May, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
